Action Plan on Urban Mobility (debate)
- The next item is the oral question to the Commission by Mr Costa, on behalf of the Committee on Transport and Tourism, and Mr Galeote, on behalf of the Committee on Regional Development, on the action plan on urban mobility - B6-0002/2009).
Madam President, Commissioner, ladies and gentlemen, the Commission, which you, Mrs Vassiliou, are a part of, has announced the publication of its Action Plan on Urban Mobility several times. The plan was due to be submitted to the Council and Parliament last autumn. The Commission made this commitment at the conclusion, last March, of the consultation on the Green Paper on Urban Mobility, which was launched in 2007, and again in the 2007 Freight Transport Logistics Action Plan, and in its Communication on a strategy for the internalisation of external costs and transport in 2008.
Time has passed, but the action plan is yet to see the light of day. As we near the end of the current legislative term, the Committee on Transport and Tourism, which I represent, is concerned that much of the work put in over the last few years may come to nothing. Can you reassure me, Commissioner, that the action plan is ready? Can you tell me that it will be made public in the next few weeks, to enable Parliament to finalise its recommendations, as contained in the Rack resolution 'Towards a new culture for urban mobility', passed by this House in July 2008?
Mrs Vassiliou, urban mobility is without doubt an issue affecting the local, and on which local competence will always take precedence over national or Community competence, but that does not mean that it should be tackled without any state or Community intervention whatsoever. Who if not the European Union can and should define the Community's role in this? Who can and should interpret the limits imposed by the principle of subsidiarity in this field?
The Commission's - and therefore the EU's - evasion of this subject does nothing to help solve the problem of urban transport and citizens' mobility, nor the problems of air pollution in cities - we know that 40% of CO2 emissions are caused by urban transport and that 70% of other transport pollutants are urban. Nor does it help the problems of road safety - we know that 50% of fatal accidents take place in cities - nor those relating to the production of consumers, less able citizens, whose mobility is dependent on public transport.
Can we accept that there should be differences between Member States? Between cities, in standards of protection for the urban environment? In road safety standards in cities? In standards of citizens' access to mobility? Or are they not fundamental rights that the Union should help to guarantee for all Europeans? Well then, we need to establish standards and uniform minimum objectives, but also best practices and financial incentives. We need coordination and innovative projects, and to develop and share reliable and comparable statistics.
If the Union takes it on, will this not help in realising those subsidiary solutions that Member States and local communities have every right to be protective of? Mrs Vassiliou, it may be that you are about to give us a list of good reasons for the delay, and even the failure to present the Action Plan on Urban Mobility. If you want to try and defend the failure to keep this commitment, before you do so, ask yourself - are these genuine reasons and not banal excuses? Do not contribute, Mrs Vassiliou, to the idea - which has become popular recently - that the Commission has become so afraid of disturbing the Member States that it has given up on solving Europeans' problems. It would be a suicidal move for an institution such as the Commission that has not been strengthened by the French Presidency's successful term.
Delivery, delivery, delivery: that is what European citizens want, and for that reason alone they are ready, I believe, or they could be, to look on our institutions with a more friendly eye. The small example of the urban mobility plan could be a real help in addressing this much larger problem.
Member of the Commission. - Madam President, first of all I would like to convey the regrets of Vice-President Tajani for not being with us. He is on a very important mission to Japan.
Let me go straight to the point. The Commission remains fully committed to developing an EU policy in the field of urban mobility because it is convinced that, although responsibilities for urban mobility lie primarily with local, regional and national authorities, in some specific areas there is an added value of action at European level.
As a matter of fact, although cities are all different, they face common challenges. The problems in urban mobility are significant and growing and affect many citizens and businesses, which are confronted with traffic safety problems, with limited accessibility of public transport, with congestion and health problems caused by pollution. To illustrate the importance of urban mobility, let me provide you with some figures: 60% of the population lives in urban areas and 85% of the EU GDP is created there. However, cities also generate 40% of CO2 emissions, and two out of three road accidents take place in urban areas. Finally, congestion, which is one of the main problems that citizens have to face everyday, is responsible for the loss of about 1% of the EU's GDP every year.
Sustainable urban mobility is therefore a key element to achieve our goals with respect to climate change, economic growth and road safety. This is why the Commission has been launching actions in this field since 1995, in order to promote the exchange of best practices. The highlight has been the extremely successful CIVITAS programme that started in 2000.
The 2007 Green Paper 'Towards a new culture in urban mobility' then identified broad areas for potential complementary action at EU level to promote greener and safer cities and smarter and accessible urban transport.
But what can be done concretely at EU level? We can help local authorities to implement related EU policies and to make best use of EU funding. EU-wide dissemination and replication of innovative approaches can give authorities the possibility to achieve more and better results at lower cost.
We can help foster markets for new technologies, for example clean and energy-efficient vehicles, and facilitate harmonised standards for broad market introduction of new technologies. Finally, the EU can guide authorities towards solutions that are interoperable and facilitate smoother functioning of the single market.
The Commission will therefore continue to act, because we think, as a large majority of stakeholders do, that there is much to be gained from working at EU level to support initiatives at the local, regional and national levels.
Now let me answer your question: why the adoption of the Action Plan on Urban Mobility has been delayed. Unfortunately, the conditions were not appropriate for the adoption of a comprehensive action plan by the Commission before the end of 2008.
But my colleague Vice-President Tajani would like to reassure you that he remains committed to working towards the adoption of the Action Plan and to develop an EU policy in the field of urban transport in full respect of the subsidiarity and proportionality principles. To this purpose, it is not the intention of the Commission to propose a one-size-fits-all solution; on the contrary, we would like to develop a toolbox, including short- and medium-term practical actions, in order to provide cities with the tools to address, in an integrated way, specific issues related to urban mobility. Then, it will be up to local authorities to decide what is more suitable for them, according to their own objectives and needs.
In order to address the concerns that might still exist regarding the strategic role of the EU in urban mobility, Vice-President Tajani's intention is to demonstrate with concrete actions how the EU can add value and quality to urban mobility in Europe. On the basis of the responses to the Green Paper and many discussions with stakeholders, a number of actions have been identified and will be launched later this year.
To promote innovative solutions and new technologies, we have already opened a call for proposals, closing at the end of March, which will provide up to 50% funding to the projects selected. Once the Directive on the promotion of clean and energy efficient road transport vehicles comes into force, around March, we will initiate the development of an internet site to facilitate joint clean vehicle procurement.
On information and exchange of approaches, we intend to start up, around April, a website providing information on urban mobility legislation and funding in Europe, as well as on good practice. We will also reflect with stakeholders on the future of our CIVITAS programme and how to build on the vast knowledge and experience generated in the CIVITAS-funded actions.
Finally, to help increasing knowledge on sustainable mobility policies, we will launch a study on aspects related to green zones and a study on the opportunities for making public transport systems more interoperable. We intend also to establish an expert network for considering aspects of urban road pricing and internalisation of external costs.
I am convinced that this package of actions, which will be soon undertaken at EU level, provides an important basis for moving forward in the field of urban mobility.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, with all due respect to the Commission and to you as a person, you have not really answered Committee Chairman Costa's question. You had already given us a good intimation when you indicated - and this is something that was already evident in the Green Paper on Mobility in the City - that we need common European solutions to a problem that almost all European cities have in one form or another, some quite different and some quite similar. We welcomed that at the time, a few months ago, and we have looked forward eagerly to the proposals from the Commission that we were promised. They have not materialised, And if there was an intimation in your statement, then I have noted it now as follows: there will be no comprehensive action plan. Why not?
If we believe what we hear - and we hear a great deal in this House and in the institutions of this European Union - it means that there is one Member State or perhaps a few Member States who have caused anxiety, and unfortunately, also caused anxiety to this Commission, with the pretext that subsidiarity could be infringed. The European Parliament has stated expressly in its proposals that it does not wish to interfere with subsidiarity. You have emphasised once more that you do not wish to present a uniform plan to suit everyone, but presenting no plan at all is not a solution. Let us take this step, keep this promise! The re-election of the Commission will not be guaranteed by doing nothing and by one or more Member States not being insulted, but re-election will be guaranteed if something positive is submitted and presented.
on behalf of the PSE Group. - (FR) Madam President, Commissioner, you have just supported us in the initiative that we, the European Parliament, plan to take on this issue. You have just told us that, for obvious reasons, that is, because of the importance of urban transport in the transport field, and because of the objectives of the European climate-change plan, the European Union cannot fail to take an interest in urban transport. Mr Barrault, before you, took the initiative of introducing a Green Paper, with the promise of an action plan. You cannot today deny us this action plan and explain to us that you are implementing it on the quiet, without Parliament's deliberations, without Parliament's control, without any visibility.
It is for this reason that I managed to get my fellow Members - and I must thank them, especially Mr Rack, who did a huge amount of the groundwork - to agree to the European Parliament's doing something completely out of the ordinary and producing the action plan that you do not want to produce, in an own-initiative report, before the elections. This entirely heterodex initiative will carry considerable political weight, since it will involve questions being put to the new European Commissioner for Transport, who will be heard by the Committee on Transport and Tourism, and it will therefore carry a great deal of weight in terms of his approval by the European Parliament. I find it regrettable in fact that, today, the European Commission should give in to any old objection from any old Member State.
And it is precisely because we are concerned about this development, which is an institutional drift, whereby the European Commission has decided no longer to play the Community card, but the strictly intergovernmental one, that we are today validated in our desire to negotiate an action plan among ourselves, to submit it to you and to ensure that the next transport commissioner makes a clear commitment regarding the follow-up action to be taken on it.
on behalf of the ALDE Group. - (FR) Madam President, Commissioner, with all due respect to your position and to you personally, Commissioner, I should like, if I may, to say two things in response to your speech. You have tried to sidestep the issue and you have done a balancing act.
You have pointed out to us what the various chapters that were due to appear in this action plan were, and I believe that my fellow Members and I can only be pleased to have actually found the bulk of our proposals in this list. You have therefore furnished us with proof that, within the Commission, you possess all the elements needed to publish this action plan in all its parts.
For my part I believe that there could be four explanations to account for your first sentence of part two, which says, if I have correctly understood the translation, that the conditions are not favourable.
Possibility number one: is there a shortage of technical information within the Directorate-General for Transport? The particulars provided by Mr Barrot, within the context of the Green Paper, seem to suggest that, on the contrary, the Commission is very well equipped with technical information.
Possibility number two: you say that the conditions are not favourable. Are some Member States opposed to this plan? As far as I know, though, Commissioner, the Commission is independent of the Member States. I do not for one second believe that you would have bowed to the pressure of certain Member States.
Possibility number three: are there differences of opinion within the Commission itself that would prevent you from submitting this action plan to us? My goodness, I hope not!
Lastly, are you refusing to hold the debate with the current European Parliament so as to postpone it until next year? Given the excellent reports that bolstered our relations with Vice-President Barrot during the drafting of the Green Paper, I dare not believe this.
Commissioner, we are a few weeks away from the elections. This action plan is in my view an excellent example with which to demonstrate to our fellow citizens that, at the same time as it shows respect for subsidiarity, Europe is very in touch with their health problems, and so on, which you have listed.
I deeply regret this delay and, like my fellow Members, I hope that you will be able to remedy it as soon as possible.
Madam President, ladies and gentlemen, the constant delay and your answer, Commissioner, are not acceptable. Time is running out.
Urban traffic plays a key role in the context of climate change. It is responsible for about 70% of all greenhouse gases in cities. The EU will only succeed in achieving its own climate protection goals if it changes its transport policy. The greatest potential lies in the cities because 90% of car journeys made in cities are less than six kilometres long - distances which could easily be covered by taking the train or bus or by cycling or walking.
I hope that the Commission has used the delay to consider how the EU can effectively help governments and cities. There is actually no European added value when the report is as vague and non-binding as the Green Paper and the Rack Report.
We Greens request that EU Cofinancing be redesigned to be environmentally friendly. To date, 60% of EU money has been used for road-building projects, while only 20% goes into public transport and rail. We want at least 40% for rail as decided by Parliament in my report on the first rail package.
Secondly, we only want to grant EU money if cities can present a sustainable mobility plan. Thirdly, we want to increase road safety with a general speed limit of 30 km/h with the possibility for cities to set higher speeds for specific roads independently.
That is not only good for the climate, it will also reduce accidents because 40 000 people die on Europe's roads every year.
- (CS) Madam President, ladies and gentlemen, it is clearly a great pity that there has been a delay in the publication of this document and the action plan. Let us not forget that 70% of people in Europe currently live in cities and it must be our aim to secure as soon as possible urban transport which offers greater levels of accessibility, safety and especially reliability while also taking far greater account of the environment. I therefore expect that the published document will not only include new trends but will also evaluate new approaches and measures such as support for healthy forms of transport, for example cycling and walking. Individual communities would then be able to select from this list the most achievable and appropriate options for themselves. In my opinion this is the basic approach. We should ensure support for it, which must of course come from the structural funds in such a way that the resources will serve the desired objective.
(IT) Madam President, Commissioner, ladies and gentlemen, I very much agree with those who have spoken before me: in this day and age, the urban environment plays a fundamental part in all our lives and not just the lives of those who live in cities or large towns.
The data provided by the Commission in the Green Paper 'Towards a new culture for urban mobility' clearly show that 60% of Europeans live in an urban environment, and that these areas generate a large percentage of European GDP. These statistics were also cited by Mrs Vassiliou.
These figures have not changed in recent months, and we must in fact take account of the growing problem of traffic congestion in large cities, as well as the environmental crises that remain a pressing hot topic, just as we cannot overlook Parliament's recent efforts on the climate change package.
There have been steps taken on urban mobility under European Union regional policy, and there are numerous forms of EU funding: in the last parliamentary term, EUR 2 billion were spent on the Regional Development Fund, and a sum of approximately EUR 8 billion has been earmarked for 2007-2013. The Cohesion Fund may also support this work.
I therefore believe it is truly important for the Union to adopt a common policy, an overall action plan, respecting of course the principle of subsidiarity and the authority of Member States and local bodies. The benefits that would stem from this are plain to see, indeed it is hard to understand why a plan of this scope has not been published before now.
This is the position expressed in the oral question tabled by the Chairman of the Committee on Transport and Tourism and supported by the Committee on Regional Development. In view of the fact that we are almost at the end of this parliamentary term, I hope that there will be a re-think and that the Commission will actually publish the Action Plan on Urban Mobility, which will have such a positive impact.
- (PL) Madam President, Commissioner, clearly, issues relating to urban transport are very important in terms of both economic development and environmental protection. There can be no doubt of that and it hardly needs to be debated.
Problems of a different nature have arisen, however, in the course of the European Parliament's work on the text of the Green Paper. These problems have already been mentioned and mainly relate to the division of power between local authorities, national authorities and authorities at European level. Doubts have arisen as to whether the European Union should be involved in local matters, or whether it should leave those to national and local authorities.
In this connection, I should also like to draw the attention of the House to the fact that, in the course of this debate, the question also arose as to whether this Green Paper will lead to action that will somehow assist the cities, or whether it will lead to action that will bind the cities to take certain action. We agreed that these actions should be supportive, in other words, that they should involve assistance. The question that now arises in view of the delay is as follows. What was the European Commission aiming at by presenting the Green Paper? What was its long term plan? Did it really wish to engage in dynamic action, or was it merely interested in sounding out opinion on this matter?
In the light of events, it seems to me that, following the initial very sceptical reaction, the Commission slowed down the process of further work considerably and is still considering how to proceed in relation to the action it began. It is high time for unequivocal decisions.
(NL) Madam President, Commissioner, ladies and gentlemen, I should like to endorse what has already been said by my fellow MEPs. I am very disappointed with your response. You stated that the Commission will, of course, come up with a number of proposals concerning urban mobility. Whilst this is self-evident, if you ask me, it is not what we have asked for. What we want is a cohesive vision, an action plan detailing measures and proposals which the Commission will be launching in the next few years so that we can discuss these, not just among ourselves, but also with the public and with any stakeholders and affected parties.
Consequently, I should like to ask you to report to your colleagues after all, to insist that a few matters be reconsidered following this debate, and to come up with a proposal very quickly, before the elections and before this Parliament adjourns for the summer, at any rate.
As our fellow Members have said many times before, urban mobility is something that affects everyone in Europe. In all our cities, we face problems of mobility. At European level, the Union can play a very positive role to resolve this issue and related problems; as an investor in new technologies, as a body that lays down and disseminates new technological standards, as the authority that is, indeed, best placed to spread new ideas and good practices, that can promote the fleshing out of mobility plans, that can launch new funding mechanisms, and suchlike.
In this light, I would very much urge the Commission to reconsider its response and to come up with a plan of action soon.
(RO) The action plan on urban mobility is a must for the EU's urban communities. 67% of European citizens expect a European policy to be developed in this area.
What response can we give to Europe's citizens?
The costs resulting from urban traffic congestion are rising to approximately 1% of European GDP. In order to reduce the pollution level in urban environments and traffic congestion, we need to invest in public transport and in intelligent transport systems.
Last year we approved the report on promoting the use of green vehicles in public transport.
Prague is the capital city which has set an example, with its purchase last year of green buses for its urban public transport system, using state aid.
I call on the Commission to also give due consideration to urban mobility during the mid-term review of the framework for the utilisation of structural funds.
Member of the Commission. - Madam President, I really appreciate your contributions. I shall certainly convey all your concerns to Vice-President Tajani, who, I know, remains committed.
The Action Plan is, in fact, included in the Commission's work programme for 2009, and I know that Vice-President Tajani is personally committed to progressing with the Action Plan. Therefore, I have no doubt that what you have said will be seriously taken into account by him. I know that the impact assessment has been completed and, as I said, the Action Plan is in the legislative programme and hopefully will proceed this year.
- The debate is closed.
Written statements (Rule 142)
In the 2007 Green Paper, the Commission points to the legitimacy of the debate concerning the need for it to be involved in the issue of increasing mobility in cities within the Union, on the basis of the principle of subsidiarity. Pursuant to the principle of subsidiarity the Union acts in the framework of its competences only when its action is essential and brings added value to the actions of Member States. The aim of the principle of subsidiarity is ensuring that decisions are taken as close to the citizen as possible. This is achieved by constantly checking that action to be taken at Community level is justified in relation to the possibilities that exist at national, regional or local level. The role of the Member States regarding the legitimacy of also involving the European Union's institutions at local level is further strengthened in the Treaty of Lisbon, currently at the ratification stage.
In the package under debate concerning possible action aimed at increasing the level of mobility in urban conurbations, innovative technologies tend to be dealt with separately from intelligent transport systems. The synergies between these two areas should be exploited to draw them together in order to increase flow along streets and make travel more comfortable. Other benefits would be better travelling conditions, shorter journey times, energy saving, fewer emissions, less expenditure on managing the vehicle fleet and on the maintenance and renewal of the surface. Road safety would also be improved.
In the light the above, the foundation for the Commission's action plan on urban mobility will be completion of ratification of the Treaty of Lisbon and implementation of the Czech Presidency's programme. The latter deals with improving the operation of the Union's internal market in transport as a matter of priority.